Bliss, J.
(dissenting). Section 2, subdivision 4, of the Workmen’s Compensation Law defines an employee as a person engaged in one of the occupations enumerated in section 3 of the law. Subdivision 1 of section 3 provides that compensation shall be payable for injuries incurred by employees in work in markets (group 14) and for injuries incurred by employees ' in any employment enumerated in the foregoing groups (which includes work in markets) and carried on by a municipal corporation (group 17).
*113This claimant’s duties required her constant full time attendance in one public market and included examination of permits, inspection of food, weights, scales and the market itself for obstructions outside the stands. She also collected the fees and delivered the cash to the office. Thus her work was entirely in the market and she comes literally under the statute. Also the city was engaged in the operation of a market, an employment specifically enumerated in the act.
Her presence in this market was not incidental to general employment elsewhere. The operation of this public market by the city, be it governmental or proprietary, was a hazardous employment under the law. The statute itself makes no distinction between such functions. Here both her general employment as well as that in which she was actually engaged at the time of injury came within the act.
Kelleher v. City of New York (253 App. Div. 850) is directly in point. And just as in that case the employment was specifically listed as hazardous under the act, so is it here. No appeal was attempted by the city from that unanimous affirmance of an award against it.
The award should be affirmed, with costs.
Hill, P. J., concurs.